Per curiam.
The State Bar of Georgia filed a formal complaint against Brace W. Luquire, alleging that he had violated Standards 4 (engaging in professional conduct involving dishonesty and fraud), 45 (b) (knowingly making a false statement of law or fact), and 68 (failure to respond to disciplinary authorities) of Bar Rule 4-102 (d). Based upon Luquire’s prior disciplinary infractions, the State Bar further alleged that this is an appropriate case for imposing discipline authorized under Bar Rule 4-103, which permits suspension or disbarment for three or more disciplinary infractions.
After an evidentiary hearing on the matter, the special master made findings of fact and concluded that Luquire violated Standards 4, 45 (b), and 68. Although the special master made no specific recommendation of level of discipline, he found Luquire’s disciplinary problem serious and the sanctions permitted under Bar Rule 4-103 appropriate. Rejecting much of the special master’s findings, the review panel concluded that Luquire only violated Standard 68. The review panel recommends that this Court issue Luquire a public reprimand.
Contrary to the review panel’s determination, the record in this case supports the special master’s findings that Luquire violated Standards 4, 45 (b), and 68. We reject the review panel’s recommendation of discipline because the record supports discipline under Bar Rule 4-103 for Luquire’s multiple disciplinary infractions. Therefore, this Court orders that Brace W. Luquire is suspended from the practice of law for a period of six months, commencing ten days from the date of this order. Luquire is reminded of his duties under Bar Rule *1374-219 (c) to notify all clients of his inability to represent them, take all actions necessary to protect the interest of his clients, and certify to this Court that he has satisfied the requirements of such rule.
Decided October 3, 1994
Reconsideration denied March 10, 1995.
William P. Smith III, General Counsel State Bar, Kathryn B. Singer, Assistant General Counsel State Bar, for State Bar of Georgia.
William J. Mason, for Luquire.

Suspended.


All the Justices concur.